99 F.3d 1131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,andLewis Franklin MINGUS, Plaintiff,v.Dennis A. WICKER;  Franklin Freeman;  David Hubbard;  GleenSaunder;  A.L. Glover;  Mrs. Ramon;  Irish Smith,Defendants-Appellees.
No. 96-7341.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

Restoney Robinson, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's motion for leave to file a civil rights complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Robinson v. Wicker, No. MISC-96-30-5-H (E.D.N.C. July 2, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED